Citation Nr: 0837358	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether the appellant can be considered the surviving spouse 
of the veteran for eligibility to dependency and indemnity 
compensation and death pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  He died in May 1985.  The appellant is claiming 
benefits as a surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The RO in Indianapolis, Indiana has 
current jurisdiction over the appeal.

As will be discussed below, the appellant has withdrawn her 
appeal.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the appellant that her appeal 
be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by her authorized representative.  
38 C.F.R. § 20.204 (2008).

Discussion

In a letter to VA dated October 17, 2008, the appellant's 
representative specifically stated that the appellant wished 
to withdraw her appeal pending before the Board.  She has not 
since indicated that she wishes the appeal to be reinstated.

The appellant has withdrawn the appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.
.


____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


